Title: To James Madison from Sylvanus Bourne, 16 March 1806 (Abstract)
From: Bourne, Sylvanus
To: Madison, James


                    § From Sylvanus Bourne. 16 March 1806, Amsterdam. “In some of my late letters I expressed to you the belief that the turn of the war on the Continent would most probably produce a relaxation on the part of the British of their vexatious proceedings against our trade & the late experience seems to confirm this opinion as our vessells for the last Month arriver here though charged with Coloniall without interruption by their Cruizers though met with in the Channell & north seas.
                    “It is not probable that a formal disavowal of the principle on which they have acted will be made as this will be held to & acted on hereafter when their political Situation may justify it or render it expedient. Even a temporary relaxation however will be favorable to our trade & I hope have the effect to prevent a rupture between the two nations.”
                